Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell (US20180124590) in view of Fu (EP2568715).
Regarding claim 13, O’Connell discloses a method for managing handover roaming in a communication system comprising a first LPWAN network of a first operator and a second LPWAN network of a second operator (fig. 1), the first network comprising:
 gathering gateways (fig.1, gateway 114), 
 a first server responsible for managing said gathering gateways (fig. 1, [0024-25], routing traffic between gateways or managing the gateways; could be 114, 116), and 
 a second server, coupled to the first server, responsible for controlling the MAC layer for end devices communicating via said gathering gateways (fig. 1, [0025-29], the network server 116 may communicate with the application servers over any suitable network, such as a local area network (LAN), could be 114 or 140; any forwarding node has the function of controlling MAC address, which is part of the MAC layer)
the second network comprising: 
(fig. 1, for example, network server 2, interface with app2A, 2B, RDDS, etc), 
the fourth server, which implements an application with which at least one end device of the second operator exchanges application data in the context of a defined service subscription with the second operator (fig. 1, app 2A, 2B), and 
 the fifth server, responsible for authenticating any end device seeking to join the communication system in order to benefit from the services of the fourth server ([0039][0085], may be authenticated by the home network, which in this case is the second LPWAN, to verify that the IoT device is an authentic and authorized IoT device. Here, one of the servers may have the authentication function; RDDS may determine that a roaming agreement is in place, part of the authentication function), 
the method being such that the communication system transports uplink frames including application data from said at least one end device of the second operator to the fourth server by successive relayings of the first, second and third servers when said at least one end device of the second operator is authenticated and furthermore said uplink frames are captured by at least one gathering gateway of the first network (fig. 1, connecting from 102 to app 2A or app 2B, [0027-28], assuming the roaming is allowed or after authentication; and the packets is revived by gateway 114) , 
the method being such that each gathering gateway of the first network that has detected an end device of the second operator requesting to join the communication system in order to benefit from the services of the fourth server communicates with the fifth server in order to authenticate said end device of the second operator detected, short-circuiting the first, second and (fig. 1, connection 107, direct connection between the gateway and RDDS, short-circuiting the first, second and the third server); and 
O’Connell does not explicitly disclose in that, the first network having a range of addresses for all the end devices accessing the communication system via the gathering gateways of the first network, the fifth server manages a predetermined subset of addresses of the range of addresses of the first network and attributes an address from among said predetermined subset of addresses to any end device of the second operator that is in handover roaming via the first network and is authenticated by the fifth server.
Fu discloses in that, the first network having a range of addresses for all the end devices accessing the communication system via the gathering gateways of the first network, the fifth server manages a predetermined subset of addresses of the range of addresses of the first network and attributes an address from among said predetermined subset of addresses to any end device of the second operator that is in handover roaming via the first network and is authenticated by the fifth server (Fu, fig. 7, [0034][0069], the DHCP server 73 of the foreign link is configured to assign a handover address for the mobile node 71 based on a request of the DHCP server 72 of the local link. Here, the handover address is predetermined subset of the range address of the first network). 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by O’Connell with the teachings given by Fu. The motivation for doing so would have been to efficiently assign handover address when roaming (Fu, [0007-09]). (suggestion: change the phrase “the method being such that …” to “the method further comprising ….”  and change the phrase “in that” to “wherein”).
	Claim 23 is rejected same as claim 13.

Regarding claim 14, O’Connell  and Fu disclose the method according to claim 13, wherein the communications with each authenticated end device of the second operator being encrypted, the fifth server supplies the security keys necessary for said encrypted communications  (O’Connell , [0039], the device ID may be encrypted by a key which is known to the home network) and, when a gathering gateway of the first network receives a message from the fifth server indicating that an end device of the second operator has been successfully authenticated and including said security keys, said gathering gateway of the first network relays the security keys to the first server (O’Connell ,  [0039-40], claim 7,  after authentication, the first network forwards messages for a which a roaming agreement is in place).

Regarding claim 15, O’Connell  and Fu disclose the method according to claim 14, wherein the first server relays the security keys to the second server (O’Connell , [0039-40], claim 7, the key in encrypted within the packet, when the packet is forwarded to the second server, the key is also forwarded to the second server).

Regarding claim 16, O’Connell  and Fu disclose the method according to claim 13, wherein in order to request to join the communication system in order to benefit from the services of the fourth server, each end device of the second operator sends a message including an identifier that uniquely identifies the fifth server, and in that each gathering gateway of the first network capturing said message determines at which address to contact the fifth server by means of an association previously stored in memory between said identifier and the address for (O’Connell , [0054], the message may be forwarded to a RDDS or a gateway based on the application ID and network ID which identifies the RDDS).

Regarding claim 17, O’Connell  and Fu disclose the method according to claim 16, wherein on configuration of each gathering gateway of the first network with the identifier that uniquely identifies the fifth server (O’Connell , [0054], the message may be forwarded to a RDDS or a gateway based on the application ID and network ID which identifies the RDDS) , said gathering gateway of the first network requests a sixth server, responsible for effecting resolutions of domain names, to supply the address for contacting the fifth server by means of said identifier that uniquely identifies the fifth server (Fu, fig. 7, [0034][0069], the DHCP server 73 of the foreign link is configured to assign a handover address for the mobile node 71 based on a request of the DHCP server 72 of the local link).  The motivation of the combination is same as in claim 13.

Regarding claim 18, O’Connell  and Fu disclose the method according to claim 17, wherein on configuration of the first server with the identifier that uniquely identifies the fifth server (O’Connell , [0054], the message may be forwarded to a RDDS or a gateway based on the application ID and network ID which identifies the RDDS), the first server requests a sixth server, responsible for effecting resolutions of domain names, to supply the address for contacting the fifth server by means of said identifier that uniquely identifies the fifth server, and the first server propagates an association of said identifier and said address with each gathering gateway of the first network (Fu, fig. 7, [0034][0063][0069], the DHCP server 73 of the foreign link is configured to assign a handover address for the mobile node 71 based on a request of the DHCP server 72 of the local link; binding/associating the handover address with the home address ).  The motivation of the combination is same as in claim 13.

Regarding claim 19, O’Connell  and Fu disclose the method according to claim 13, wherein when the fifth server receives a plurality of copies of the same message that emanates from an end device of the second operator (Fu, [0057], a same message may be sent several times so as to avoid loss of message) and which requests to join the communication system (O’Connell , [0029], request to join the visiting network), the fifth server effects a deduplication of data and responds to the first copy in sequence of said message (it is a common practice to remove the duplicated messages in the wireless communication field).

Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474